Citation Nr: 0126644	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  99-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
to include bilateral hyperopia with left eye amblyopia and 
astigmatism.

2.  Entitlement to service connection for a disability of the 
lumbar spine.

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
November 1963.

This appeal arose from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO) which denied the veteran's 
claims of entitlement to service connection for an eve 
disability and a disability of the lumbar spine and also 
denied a claim of entitlement to an increased disability 
rating for service-connected bilateral hearing loss. 

During a personal hearing held at the RO before the 
undersigned Board Member in August 2001, additional evidence 
was presented by the veteran, accompanied  by a waiver of RO 
review.  See 38 C.F.R. § 20.1304 (2001).

During the August 2001 hearing, the veteran requested the 
opportunity to submit additional evidence in support of his 
claims.  The request was granted, with the provision that the 
file would be held open for a period of sixty days following 
the hearing.  Following the passage of sixty days, however, 
no additional evidence has been received at the Board.

Appellate consideration of the issue of entitlement to a 
compensable rating for bilateral hearing loss will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran had refractive error of his eyes and wore 
glasses when he entered service.

2.  The veteran did not suffer an injury or aggravation of 
his congenital or developmental eye disabilities during 
service.

3.  The veteran's spine and musculoskeletal system were 
deemed to have been normal upon his discharge from service.

4.  X-ray studies of the veteran's back performed in 1974, 
more than ten years after the veteran's discharge from 
service, were interpreted as showing no abnormalities.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
congenital/developmental eye disabilities and refractive 
error is precluded by law.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 4.9 (2001).

2.  A lumbar spine disability was not was first manifested 
during service, was not incurred in service, and is not 
otherwise related to service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

3.  Arthritis of the lumbar spine may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for an eye 
disability and a back disability.

In the interest of clarity, after initially discussing 
matters pertinent to both issues, the Board will separately 
address the two issues.

Preliminary matters

Duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)], which became 
effective during the pendency of this appeal.  This new law 
redefines the obligations of VA with respect to notice and 
duty to assist.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

After reviewing the appellate record, the Board finds that VA 
has met its duty to assist the veteran in the development of 
the claim on appeal under VCAA.  The record reflects that the 
veteran has been informed of the various requirements of law 
pertaining to service connection in the August 1999 Statement 
of the Case and the July 2001 Supplemental Statement of the 
Case.  In addition, VA made all reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims, including obtaining recent VA outpatient 
treatment records and providing him with multiple VA 
examinations, which are described below.  The veteran and his 
representative have pointed to no existing records which 
would be pertinent to the issues currently under 
consideration, and the Board has identified none from the 
record. 

The veteran and his accredited representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim, including providing testimony at a 
personal hearing chaired by the undersigned Board member in 
August 2001.  

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to her 
claims.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist him mandated by the aforementioned legislation.

Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . . 
.  The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court.  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . .  The BVA must address all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted].

1.  Entitlement to service connection for an eye disability, 
to include bilateral hyperopia with left eye amblyopia and 
astigmatism.

The veteran contends service connection is warranted for eye 
disabilities.  In essence, he asserts that his current eye 
disabilities stem from a powder burn injury he sustained in 
service.

Factual background

The veteran's service medical records reflect that he wore 
glasses at the time of his entry into service and that the 
physician who performed the entrance medical examination 
stated that he had "visual defects."   His file contains no 
medical records indicating that he was examined or treated 
for eye complaints during service.  Upon his discharge from 
service, the general medical examination report shows that he 
was identified as having bilateral hyperopia and astigmatism 
and amblyopia exophoria in the left eye. 

There is no pertinent medical or other evidence for 
approximately 35 years after the veteran left military 
service.  In September 1998, the veteran filed a claim for 
service connection (VA Form 21-526) in which he contended 
that he had an eye disability which began in 1962.

The report of a December 1998 Department of Veterans Affairs 
(VA) eye examination conducted pursuant to the veteran's 
claim for service connection is of record.  The veteran 
stated he had suffered a powder burn to one eye while he was  
firing a weapon during service.  He reported that the powder 
burn had not decreased his vision and that he had not sought 
treatment for it.  He also recalled having had a stye on his 
left eye in service, but again, stated that he had not sought 
treatment and it had gone away by itself.  He also reported 
having had post-service eye injuries.  Following a clinical 
examination, the examiner rendered diagnoses of refractive 
error in both eyes, dry eye symptoms, and non-insulin 
dependent diabetes mellitus without retinopathy.  It was 
recommended that the veteran continue wearing glasses for 
correction of his refractive error and using artificial tears 
to relieve the dry eye symptoms.

During the August 2001 hearing on appeal before the 
undersigned Member of the Board, the veteran testified that 
he had sustained a powder burn in service; and that he 
believed he had gone into service with normal vision and had 
been discharged with decreased visual acuity.

Laws and regulations

Service connection - in general

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  See 38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  See also 38 C.F.R. § 3.303 
(2001).  

Refractive error

Congenital or developmental defects such as refractive error 
of the eye are not considered to be diseases or injuries for 
the purposes of service connection.  38 C.F.R. § 3.303(c), 
4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.  

The VA Office of General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded by regulation, and congenital or 
hereditary diseases, for which service connection may be 
granted, if initially manifested in or aggravated by service.  
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-
90, 55 Fed. Reg. 43253 (1990).  Defects are defined as 
"structural or inherent abnormalities or conditions which 
are more or less stationary in nature."  VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990).  Precedent opinions promulgated by 
the Office of General Counsel as to matters of legal 
interpretation are binding upon the VA. 38 U.S.C.A. § 7104; 
38 C.F.R. § 14.507.  


Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. 1111 (West 1991); 38 
C.F.R. 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. 1153 (West 1991); 38 
C.F.R. 3.306(a) (2000).  For service connection to be 
warranted for a congenital or developmental defect such as 
refractive error of the eye, the evidence would have to show 
that an injury to the eye during service aggravated the 
refractive error or the congenital/developmental defect.

Analysis

As discussed by the Board above, there is a statutory 
presumption of soundness which can be rebutted by clear an 
unmistakable evidence.  See 38 U.S.C.A. § 1111.
The report of the veteran's entrance physical examination 
clearly and unmistakable demonstrates that he had visual 
defects and wore glasses.  He therefore cannot be presumed to 
have been sound upon entrance into service, as the report of 
his entrance examination constitutes evidence to the 
contrary.  Crowe v. Brown, 7 Vet. App. 238 (1994).  In so 
concluding, the Board is of course aware of the veteran's 
testimony that he had perfect vision entering service.  
However, the Board finds this testimony, which occurred 40 
years after the fact and was given in conjunction with the 
veteran's claim for monetary benefits, to be far less 
probative than the contemporaneous medical record from 
October 1961, which clearly indicated "visual defects".   See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony]; cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).

By definition, astigmatism is an unequal curvature of 
refractive surfaces of the eye; hence a point source of light 
cannot be brought to a point focus on the retina but is 
spread over a more or less diffuse area.  This results from 
radius of curvature in one plane being longer or shorter than 
the radius at right angles to it.  Compound astigmatism is 
that which is complicated in all meridians by hypermetropia 
or myopia.  Hyperopia is that error of refraction in which 
rays or light entering the eye parallel to the optic axis are 
brought to a focus behind the retina, as a result the eyeball 
being too short from the front to back.  Called also 
farsightedness.  Dorland's Illustrated Medical Dictionary, 
151 (28th ed. 1994).  Amblyopia is a general term for 
impaired vision, sometimes used to denote poor vision in one 
eye without detectable cause, while exophoria is the tendency 
of the eyes to deviate outward when fusion is suspended.  
Stedman's Medical Dictionary, 56, 610 (26th ed. 1995).

As such, they fall within the disorders listed under 
38 C.F.R. § 3.303 for which service connection may not be 
established.  See VAOPGCPREC 67-90 and 82-90 (O.G.C. Prec. 
67-90 and 82-90).  In essence, absent a finding of injury or 
aggravation during service, these conditions constitute 
errors of refraction that are not considered diseases or 
injuries for which service connection may be granted.  

The question then becomes whether the pre-existing visual 
defects were aggravated by service.  There is no competent 
medical evidence to that effect.  The evidence of record 
demonstrates that the veteran had visual defects when he 
entered service; visual defects when he left service and 
(after the passage of a pertinently uneventful four decades) 
visual defects currently.  The record is devoid of any 
reference to aggravation of the veteran's refractive error in 
service.   In short, the medical evidence does not show that 
the veteran's hyperopia, amblyopia, or astigmatism were 
aggravated beyond their natural course during the veteran's 
period of service.  Consequently, the veteran's claim for 
service connection for bilateral hyperopia with left eye 
amblyopia and astigmatism has no legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is of course cognizant that the veteran has 
reported a powder burn to one eye during service.  The 
veteran's service medical records do not reflect an injury to 
the eye.  The veteran himself has stated that he did not seek 
medical treatment therefor, nor did he notice a decrease in 
visual acuity following the powder burn in service.  Thus, 
although the Board does not discount the veteran's statement 
that he sustained an eye injury during service, there is no 
competent medical evidence to the effect that it in any way 
affected his visual acuity.  In the absence of medical 
evidence tending to indicate that the veteran's currently-
shown eye impairment is related to service in any way, the 
Board must hold that the veteran did not suffer a 
superimposed disease or injury to his eyes during service.  

It appears that the veteran sincerely believes that his 
currently-shown visual impairment is related to service.  
However, since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion as to the 
etiology of his currently-shown disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
See also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" 
means any evidence not requiring specialized education, 
training or experience].

In short, for the reasons and bases expressed above, the 
Board concludes that service connection is not warranted for 
the veteran's claimed eye disabilities.  The benefits sought 
on appeal are accordingly denied as to this issue.

2.  Entitlement to service connection for a disability of the 
lumbar spine.

Factual background

The veteran's service medical records contain no report 
reflecting a back injury during service.  The report of his 
general medical examination conducted at separation reflects 
that his spine and musculoskeletal system were deemed to have 
been normal upon examination.  On the report of medical 
history which the veteran completed in September 1963 in 
conjunction with separation, he indicated that he did not 
have and had never had arthritis or rheumatism; a bone, joint 
or other deformity; lameness; or neuritis.  He also responded 
"no" to questions regarding whether he had ever had any 
illness or injury other than those already noted on the 
medical history report and whether he had treated himself for 
illnesses other than minor colds.  
  
In support of his claim for service connection, the veteran 
has submitted multiple medical records.  The earliest medical 
record contained in his VA file is dated in 1977.  According 
to the report of a January 1977 doctor visit, the veteran 
reported having had very little back difficulty since he had 
last seen a doctor, two years previously.  After examining 
his back, the physician determined that the veteran was 
experiencing soreness in his lumbosacral joint, and that it 
would probably clear up with conservative treatment, as it 
had before.  According to physician's notes, X-ray studies 
taken in 1974 and 1977 were interpreted as showing 
"absolutely no abnormalities."  Subsequent medical records 
reflect exacerbations of back strains and work-related 
injuries.

Although the veteran reported having had back surgery at a 
particular hospital in 1966, when the RO requested records 
from the hospital, the hospital responded with the 
information that 1966 was the wrong year and that the 
veteran's back surgery had actually been performed in 1980.  
The hospital forwarded records reflecting the 1980 surgery, 
which consisted of a lumbar diskectomy at L-3.  X-ray films 
taken at that time were interpreted as showing minimal 
degenerative changes of the lumbosacral spine.

Recent medical records reflect that the veteran currently 
suffers from back pain.  He carries diagnoses of degenerative 
joint disease of the lumbar spine, post-lumbar disk surgery.  
Following a VA clinical examination in December 1998, the 
examiner opined that "probably the most aggravating injury 
was that sustained after military and was an on the job 
injury."

The veteran has also submitted written statements from a 
fellow serviceman and his treating physicians.  These 
statements were all prepared in 2000 and 2001 in support of 
the veteran's current claim.  Another veteran who served in 
the same platoon has submitted a statement to the effect that 
he remembered the veteran stumbling during a flame thrower 
demonstration and that the veteran had had to stay in bed for 
three or four days afterward.  Several of the veteran's 
current physicians have submitted statements to the effect 
that his current back problems are consistent with the 
history of injury during service as related by the veteran.  
A former nurse has submitted a statement to the effect that 
she remembers the veteran being prescribed a back corset in 
1964; she went on to state that no medical treatment records 
from that particular physician currently existed.

Law and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Analysis

The veteran contends, in substance, that he injured his back 
during service when he was demonstrating the proper usage of 
a 300 pound flame-thrower.  He asserts that the subsequent 
workplace back injuries simply aggravated the original in-
service injury.  

There is no objective indication that the veteran experienced 
lumbar spine problems in service.  The veteran's service 
medical records do not reflect either the back injury in 
service, or indeed any complaints of back pain during 
service.  The separation examination in September 1963 was 
negative for spine or musculoskeletal problems, and according 
to the medical history report, the veteran himself did not 
complain of any back problems at the time of his separation 
or at any time during service.  

Nor is there any objective indication of lumbar spine 
problems in the year after service or for that matter for 
over a decade after service.  As discussed above, the lumbar 
spine X-ray series conducted in 1974 and 1977, more than a 
decade after his discharge from service, were interpreted as 
showing no abnormalities at that time.  The first 
contemporaneous medical diagnosis documented in the record 
involving the veteran's lumbar spine consists of the 1977 
physician's note.    

That the veteran currently has a low back disability is well 
documented in the record.  That he suffered a work-related 
back injury which required surgery in 1980 is also undisputed 
and documented in the record.  

In essence, notwithstanding the above evidence, the veteran 
contends that there is a connection between the current back 
disability and his period of service, specifically the flame-
thrower incident.  

With respect to the veteran's recent assertions that he 
injured his back in service, the Board places greater weight 
on the contemporaneous medical evidence, which was utterly 
negative, as well as the veteran's own statements to the 
contrary which were made in connection with his separation 
physical examination in September 1963.  See Cartright, 
supra.  

To the extent that he believes that an in-service injury has 
contributed to his current back problems, the veteran's own 
contentions as to the cause of his back problems cannot be 
viewed as competent for the purposes of adjudicating this 
claim.  
See Espiritu, supra.  In the same vein, the written 
statements submitted by his fellow service members can serve 
to prove the occurrence of an injury, but do not go toward 
establishing a medical relationship between an incident which 
occurred nearly forty years ago and the veteran's current 
medically-complex low back disability.

The August 2001 statement of the nurse who recalled the 
veteran being prescribed a corset after service is 
insufficient as medical evidence which serves to demonstrate 
that the veteran was treated in 1964 for a chronic disability 
which is related to the veteran's current low back problems.  
The nurse's statement did not in fact refer to the veteran's 
military service.  Moreover, this statement is contrary to 
all of the other medical evidence of record, which 
establishes that the veteran first sought medical treatment 
for his current back disability starting in the mid to late 
1970's.  

The veteran has submitted statements from three medical 
professionals who have recently treated him for low back 
problems: a medical doctor, a physician's assistant, and a 
doctor of osteopathy.  These statements are essentially to 
the effect that the veteran has related the in-service injury 
to them, and related that he received treatment for low back 
pain after his discharge from service, and that in their 
medical opinions, his current symptomatology is related to 
the in-service injury.  

These medical statements are based solely upon the veteran's 
own reported history.  
Thus, these opinions can be no better than the facts alleged 
by veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  Indeed, in 
the statement submitted by the medical doctor, the doctor 
relies upon the veteran's assurance that the veteran's 
participation in a flame thrower demonstration is documented 
in the veteran's service personnel records.  However, actual 
review of the veteran's service personnel records reveals no 
such documentation of the claimed event.  The Board 
accordingly discounts these recent medical opinions, which 
are bases exclusively on the veteran's statements.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant]. See also Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).


In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disability.  The evidence simply does not show that the 
veteran's currently-shown degenerative joint disease and disc 
disease were initially manifested during service or were 
otherwise due to service.  Although arthritis is currently 
shown on X-ray, the clinical diagnosis of degenerative joint 
disease was not rendered until many years after the veteran's 
period of service, well outside the time frame which would 
allow the VA to presume arthritis was incurred during 
service.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for bilateral eye disabilities is denied.

Service connection for a disability of the lumbar spine is 
denied.


REMAND

The veteran is also seeking entitlement to an increased 
disability rating for service-connected hearing loss.  

It appears that the most recent audiology examination of 
record was completed in December 1998.  Service connection 
was granted for bilateral hearing loss in the March 1999 RO 
rating decision which forms the basis for this appeal.

The veteran testified during the August 2001 that his hearing 
acuity has decreased since it was last evaluated.  To 
determine the veteran's current level of hearing acuity, 
another VA audiological examination should be provided.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination]. 

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination to identify his 
current level of hearing acuity. 

2.  After the development requested above 
has been completed, to the extent 
possible, the RO should again review the 
record and adjudicate the veteran's claim 
of entitlement to an increased disability 
rating for service-connected bilateral 
hearing loss.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action until so notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals






 



